Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Lee 2018/0259809 and further in view of Chen US 2019/0179190.
Regarding claim 1, Tang teaches a substrate, comprising: a base layer (fig. 13 47); a transparent column spacer (33) formed on the base layer(30); and a black layer (35)present between the transparent column spacer and the base layer.  
Tang does not disclose a physical ductility of the black layer.  Lee teaches the black layer is described as a black matrix  of aluminum nitride /aluminum oxide [0078] for reduced reflectance and higher light blocking property  (see [0005]) reducing glare caused by the non-pixel area [0006].  

Regarding claim 5, the Tang teaches the black layer and the column spacer are overlapped with each other (see fig. 13).
Regarding claim 7, Lee also teaches includes one or more of the following layers, each layer having a metal with a physical ductility value of 0.55 or more: a metal layer, a metal oxide layer, a metal nitride layer, and a metal oxynitride layer [0027].
	Regarding claim 8, Lee teaches the black layer is a multilayer structure comprising a first layer and a second layer, wherein the first layer is the metal layer and the second layer is one of the metal oxide layer, the metal nitride layer or the metal oxynitride layer [0078].
	Regarding claim 9, the Lee teaches black layer is a multilayer structure comprising a first layer and two second layer, each second layer on opposing sides of the first layer, wherein the first layer is the metal layer, and wherein the second layer is one of the metal oxide layer, the metal nitride layer or the metal oxynitride layer [0085].
Regarding claims 10-11 and 16, Lee teaches  the black layer has a thickness in a range of 30 nm 5000 nm [0066].
Regarding claim 13, the Tang teaches an electrode layer (44) disposed between the black layer and the base layer.
Regarding claim 14, the Tang teaches an optical device, comprising: the substrate of claim 1; and a second substrate disposed opposite to the substrate, wherein a gap is maintained between the substrate and the second substrate by the spacer( (see fig. 13) [0103].
.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Lee and further in view of Park US 2005/0140858.
Regarding claims 3-4, Tang appears to teach a separate a ratio (T/B) of an area (B) of the black layer and an area (T) of a bottom of the column spacer is in a range of 0.5 to 1.5 (see fig. 3c/3d).
Regarding claim 4, Tang does not appear to teach the black area has an area equal to or smaller than that of the bottom of the column spacer.  Park teaches a black area equal to or smaller than the bottom of the spacer (see fig 4B-4C) allowing formation during the same masking process as the spacer (see [0038].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Tang and Lee in view of Park to reduce manufacturing costs.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Lee and further in view of Yuan US 20150219951.
Regarding claim 12, the Tang teaches all the limitations of claim 12 except the spacer has a hemispherical portion on the end of the spacer opposite the black layer.  Yuan teaches a hemispherical end portion to enhance stability of the spacer (see [0050]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Tang in view of Yuan to enhance stability.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871